 

 

 

Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 1of 8

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

| ANDREA J. NUSSINOW,

 

Plaintiff, ANSWER
-against- Case No.: 1:19-cv-332
‘COUNTY OF COLUMBIA, RONALD PEREZ, as (FJS/CFH)

President of the Columbia-Greene Humane Society, Inc.
jand in his individual capacity, LEE DELISLE, as
Chief Investigator for the Columbia-Greene Humane
Society, Inc., and in his individual capacity, and
COLUMBIA-GREENE HUMANE SOCIETY, INC.,
doing business as the Columbia-Greene Humane
Society/SPCA,

Defendants.

Defendant, County of Columbia, by and through its attorneys, Murphy Burns LLP, as and
for its Answer to plaintiff's Complaint herein:

l. Denies the truth of each and every allegation contained in paragraphs of plaintiff's
|| Complaint designated “1,” “2,” “4,” “6,” “10,” “15,” “16,” “19,” “20,” “21,” “22,” “23,” 24,”

“5,” “26,” “97,” “29,” “30,” “31,” “32,” “33,” 35,” “36,” “37,” “38,” “39,” “40,” “61,” “62,”

 

“63,” “64,” “65,” “66,” “67,” “68,” “72,” “75,” “76,” “77,” “78,” “79,” “80” and “81.”

| 2. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraphs designated “3,” “5,” “7,” “8,” “9," “11,” “12,” “13,” “14,”
“7 “18,” “28,” “34,” “41,” “42.” “43,” “44.” “45,” “46,” “47,” “48,” “49,” “50,” “51,7 “52,”
“53,” “34,” “55,” “56,” “57,” “58,” “59,” “60,” “69,” “70,” “71,” “74” and “82" of plaintiff's
Complaint.

3. Admit so much of the paragraph of plaintiff's Complaint designated “73” as it

 

 

 
 

 

 

 

 

Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 2 of 8

| alleges a paper purporting to be a Notice of Claim was served on defendant, County of
| Columbia, and that a hearing was held pursuant to General Municipal Law §50-h on July 26,
| 2018, but denies knowledge or information sufficient to form a belief as to the truth of the
remaining allegations in said paragraph.

AS TO THE FIRST CAUSE OF ACTION

4, As to the allegations contained in paragraph of plaintiff's complaint designated
“83,” defendant repeats, reiterates and re-alleges paragraphs “1" through “3" above as if fully set
forth herein.

5. Denies the truth of each and every allegation contained in paragraphs of plaintiff's
Complaint designated “84,” “85,” “86,” “87," “88,” “89,” “90,” “91,” “92,” “93,” “94,” “O5" and
“96.”

AS TO THE SECOND CAUSE OF ACTION

6. As to the allegations contained in paragraph of plaintiff's Complaint designated
| “Q7,” defendant repeats, reiterates and re-alleges paragraphs ‘“‘l" through “5" above as if fully set
_ forth herein.

7. Denies the truth of each and every allegation contained in paragraphs of plaintiff's
| Complaint designated “98,” “99,” “100,” “101," “102,” “103" and “104.”
AS TO THE THIRD CAUSE OF ACTION

8. As to the allegations contained in paragraph designated “105" of plaintiffs
Complaint, defendant repeats, reiterates and re-alleges paragraphs “1" through “7" above as if
fully set forth herein.

9. The allegation contained in paragraph designated “106” of plaintiff's Complaint is

 

 
Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 3 of 8

a statement of law to which no response is required; to the extent that it may be deemed an

allegation of fact, it is denied.

 

 

10. | Denies knowledge or information sufficient to form a belief as to the truth of the
|
| allegations contained in paragraphs of plaintiff's Complaint designated “107,” “108,” “109,”

| “110" and “111.”

11. The allegations contained in paragraphs designated “112" and “113” of plaintiff's
Complaint are statements of law to which no response is required; to the extent that they may be
deemed allegations of fact, they are denied.

12. Denies the truth of each and every allegation contained in paragraphs of plaintiff’ s
Complaint designated “114" and “115.”

AS TO THE FOURTH CAUSE OF ACTION

13. As to the allegations contained in paragraph designated “116" of plaintiff's

 

Complaint, defendant repeats, reiterates and re-alleges paragraphs “1" through “12” above as if

 

| fully set forth herein.
14. Denies knowledge or information sufficient to form a belief as to the truth of the
| allegations contained in paragraphs of plaintiff's Complaint designated “117,” “120,” “122,”
“123,” “124,” “125” and “126.”
15. | Denies the truth of each and every allegation contained in paragraphs of plaintiff's

Complaint designated “118," “119,” “121” and “127.”

 

 

 

 

 
Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 4 of 8

 
Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 5 of 8

23. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations contained in paragraphs of plaintiff's Complaint designated “145,” “146,” “147,”
“148” and “149.”

24. Denies the truth of each and every allegation contained in paragraph of plaintiff's

 

 

| Complaint designated “150.”
25. Deny each and every allegation not previously admitted or qualified.
| 26. Deny that plaintiff is entitled to the relief requested in the paragraph beginning
with the word “WHEREFORE,” or to any relief whatsoever.
AS AND FOR A FIRST AFFIRMATIVE DEFENSE
27. That the plaintiff lacks personal jurisdiction over the answering defendant.
AS AND FOR A SECOND AFFIRMATIVE DEFENSE
28. That plaintiff's claim is barred as against the answering defendant by the
applicable statute of limitations and other statutory prerequisites.
AS AND FOR A THIRD AFFIRMATIVE DEFENSE
29. ‘That the arrest, detention and prosecution of the plaintiff were effectuated, if they
were effectuated at all, in good faith, without malice and with good and legal justification, based
on reasonable and probable cause.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
30. —‘ That upon information and belief, no item of injury or damage which the plaintiff
claims to have sustained, was caused or in any way contributed to by any culpable conduct on

the part of the answering defendant, but if any such injury or dam3age was sustained, it was

caused solely by the culpable conduct or omissions of the plaintiff and/or some third party over

 

 

 

 
 

 

 

 

Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 6 of 8

whom the answering defendant had no control.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
31. That the plaintiff's Complaint fails to state a claim upon which relief may be
granted.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
32. That the answering defendant, at all times mentioned in the plaintiff's Complaint,
acted reasonably, in good faith and without any malicious intentions.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
33. That the answering defendant, County of Columbia, cannot be held liable for
punitive damages.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
34. That the answering defendant, County of Columbia, may not be held liable on a
theory of “Respondeat Superior.”
AS AND FOR A NINTH AFFIRMATIVE DEFENSE
35. That the portions of plaintiff's Complaint alleging supplemental state claims are
barred as against the answering defendant due to plaintiff’s failure to comply with the
requirements of §§50-e, 50-h and 50-i of the New York State General Municipal Law.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
36. That upon information and belief, plaintiff’s economic loss, if any, as specified in
$4545 of the CPLR was replaced or indemnified in whole or in part from collateral sources, and
the answering defendant is entitled to have the Court consider the same in determining such

special damages, as provided in §4545 of the CPLR.

 
| Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 7 of 8

AS AND FOR AN ELEVENTH AFFIRMATIVE DEFENSE
37. _In entering upon the activity upon which the plaintiff was engaged at the
time of the happening of the incident set forth in the plaintiff's Complaint, plaintiff knew or
should have known of the hazards thereof and the inherent risk to such activity, and had full
knowledge of the methods to be used in the performance of such activity and danger thereof;
whatever damages and/or injuries were sustained by the plaintiff as alleged in the Complaint
herein arose from and were caused by such risks of the said activity and such risks were accepted

and assumed by the plaintiff upon entering into and continuing in such activity.

AS AND FOR A TWELFTH AFFIRMATIVE DEFENSE

 

 

38. That upon information and belief, the prosecution of criminal charges against
| plaintiff, was not terminated, on the merits, in the plaintiff's favor.
| AS AND FOR A THIRTEENTH AFFIRMATIVE DEFENSE
| 39. — That the plaintiff acted illegally and must be held responsible for her own
conduct.
AS AND FOR A FOURTEENTH AFFIRMATIVE DEFENSE

40. The equitable share of liability, if any, of the answering defendant shall be

determined according to the provisions of Articles 14, 14-A and 16 of the CPLR.

AS AND FOR A FIFTEENTH AFFIRMATIVE DEFENSE

41.‘ That the plaintiff failed to mitigate her damages.

 

 

 

 

 
 

 

 

 

Case 1:19-cv-00332-FJS-CFH Document 23 Filed 04/02/20 Page 8 of 8

Dated: April 2, 2020 MURPI

TO:

eI sL ae

Thomas K. Murph
Bar Roll No.: 505396
Attorneys for Defendant County of Columbia
407 Albany Shaker Road

Loudonville, NY 12211

Telephone: 518-690-0096

Email: tmurphy @ murphyburnslaw.com

 

MANSFIELD, GAUTIER & ROSENTHAL, LLP
Attorneys for Plaintiff Andrea J. Nussinow
Attn.: Lisa Rosenthal, Esq.
Bar Roll No,: 700844
55 Old Post Road North, P.O. Box 3
Red Hook, New York 12571
Email: rosenthal @mgrlawyer.com

     
    

 

 
